Case 1:21-cr-00052-JRH-BKE Document 1 Filed 07/06/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION CRI ? 1 _ 0 0 5 9 :

UNITED STATES OF AMERICA INDICTMENT NO.

v. 18 U.S.C. § 922(g)(1)

)
)
)
) Possession of Amraunition by a
TIMOTHY LEE CHEEKS ) Prohibited Persorn an
)

com
=|
oS
al

q- fF 1201
1 S10 .

i
ga

THE GRAND JURY CHARGES THAT:

Wo

COUNT ONE
Possession of Ammunition by a Prohibited Person
18 U.S.C. § 922(g)(1)

goed
Lung tL

On or about January 5, 2021, in Richmond County, within the Southern

District of Georgia, the defendant,

TIMOTHY LEE CHEEKS,
knowing he had been previously convicted of a crime punishable by imprisonment for
a term exceeding one year, did knowingly possess, in and affecting commerce,

ammunition, to wit, multiple TulAmmo 9mm cartridges, which had been transported

in interstate and foreign commerce.

All in violation of Title 18, United States Code, Section 922(g)(1).

(signatures follow on the next page)
Case 1:21-cr-00052-JRH-BKE Document 1 Filed 07/06/21 Page 2 of 2

A True Bill.

Diese, Kee

 

 

David H. Estes Kafl I. Knoche
Acting United States Attorney Assistant United States Attorney

o) ft Division

H J [ s, Jr.

Assistant|United States attorney
Lead Counsel
